NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JAMAAL R. JENKINS,                          )
a/k/a JAMAAL RASHAD JENKINS,                )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D16-5219
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed February 14, 2018.

Appeal from the Circuit Court for
Hillsborough County; Ashley Moody, Judge.

Rachael E. Bushey of O'Brien & Hatfield,
P.A, Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and David Campbell, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, SLEET, and LUCAS, JJ., Concur.